Order entered September 9, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00909-CV

                          MOVIE POSTER HOUSE, INC., Appellant

                                               V.

                            HERITAGE AUCTIONS, INC., Appellee

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 09-15479

                                           ORDER
          The Court has reviewed the clerk’s record. It does not include the order of severance

relied upon by appellant as the basis for appellate jurisdiction in this case. Accordingly, we

ORDER Gary Fitzsimmons, District Clerk, to file within five (5) days of the date of this order a

supplemental clerk’s record including the order dated August 21, 2014 severing the claims of

intervenor Movie Poster House against Heritage Auctions, Inc. and to provide to this Court the

new cause number assigned to the severed cause. The Court DIRECTS the Clerk to transmit

copies of this order electronically to Gary Fitzsimmons, District Clerk, and all parties to the

appeal.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE